At the
outset, I should like to congratulate you, Sir, on your
election as President of the sixtieth session of the
General Assembly. My delegation is confident that
your knowledge and vast professional experience will
ensure strong and competent leadership of the
Assembly.
Let me also pay well-deserved tribute to your
predecessor, Mr. Jean Ping, whose tireless efforts
guided Member States through the difficult
negotiations that resulted in the adoption of the
outcome document of the High-level Plenary Meeting.
A few days ago, speaking from this rostrum,
President Vladimir Voronin of the Republic of
Moldova reaffirmed my country’s unwavering support
for the United Nations and its commitment to work
together with other Member States to renew and
strengthen the United Nations system. We need an
effective United Nations, a richly diverse organization
that is united in its resolve and able to address the
challenges and threats confronting the contemporary
world.
The 2005 World Summit Outcome provides a fair
assessment of the threats and challenges facing us in
the areas of peace, security, development and human
rights and rightly emphasizes their interconnected
nature. World leaders agreed on a number of concrete
actions and steps that need to be undertaken in all those
areas. Those measures might not meet everyone’s
expectations, but they reflect a degree of consensus
that is both challenging and inspiring.
Since one of the world summit’s aims was to
assess implementation of the Millennium Declaration,
it is heartening to see the strong and unambiguous
commitment of donor and developing countries to
achieving the Millennium Development Goals by 2015.
The measures outlined in the areas of financing
for development, debt cancellation, trade promotion,
investment and other specific areas of development
need to be fully implemented. Developed and
developing countries must build their declared global
partnership for development on the basis of mutual
trust and respect, while the effectiveness and quality of
aid can be ensured through a balance of appropriate
financing, good governance and sound policies.
In the area of peace and security, the Republic of
Moldova welcomes the unequivocal condemnation of
terrorism and supports the call to conclude and agree
on, during the current session of the General Assembly,
a comprehensive convention on international terrorism
containing a legal definition of terrorism. During the
2005 summit, the Republic of Moldova signed the
International Convention for the Suppression of Acts
of Nuclear Terrorism, which is further proof of our
ongoing commitment to multilateral efforts aimed at
28

strengthening the United Nations counter-terrorism
legal framework.
My country welcomes the decision to create a
Peacebuilding Commission, which it considers to be
one of the main achievements of the summit. As
envisioned, that body has the potential to bring much-
needed coherence to our strategies for post-conflict
peacebuilding and recovery, provided that we succeed
in making it operational by the end of this year.
Unfortunately, the outcome document pays far
less attention to conflict prevention and conflict
resolution, especially with regard to internal conflicts.
Many regional organizations have been entrusted,
under the provisions of Chapter VIII of the Charter,
with dealing with a number of conflicts that are at the
centre of the Security Council’s attention. But, as the
report of the High-level Panel on Threats, Challenges
and Change (A/59/565) rightly pointed out, the efforts
of regional organizations do not absolve the United
Nations of its primary responsibilities for peace and
security. The United Nations needs to reach out more
systematically to those regional organizations, and
steps should be taken to increase their accountability,
particularly in the case of protracted or frozen
conflicts, where a situation does not improve or even
worsens over the years.
We would also like to recall the High-level
Panel’s proposals aimed at enhancing the capabilities
and the role of the United Nations in conflict
mediation, which were set aside in the discussions.
One of those proposals was to give the Department of
Political Affairs additional resources and to restructure
it in order to provide more consistent and professional
mediation support. No conflict in the world should be
left without the attention of the United Nations,
regardless of whether it is on the Security Council’s
agenda or not.
Like many Member States, we regret the failure
to reach agreement on a section on non-proliferation
and disarmament in the summit outcome document.
But that must not preclude further common efforts to
build consensus around the global nuclear non-
proliferation regime and the pursuit of nuclear
disarmament.
We appreciate the outcome document’s support
for the implementation of the Programme of Action to
Prevent, Combat and Eradicate the Illicit Trade in
Small Arms and Light Weapons in All Its Aspects. But
to make a real difference, Member States should
expedite and conclude negotiations on legally binding
agreements on the marking and tracing of small arms
and light weapons, as well as their brokering and
transfer.
The Republic of Moldova fully endorses the
commitment to create a Human Rights Council. We
look forward to speedy and productive negotiations on
the Council’s mandate, size, membership and working
procedures. We have high expectations of that standing
body’s ability to protect and even enforce respect for
fundamental human rights, especially in cases of
humanitarian crimes and violations in conflict zones
outside the control of sovereign States. My country
also supports the decision to strengthen the Office of
the High Commissioner for Human Rights and its field
offices.
As a country that has placed the concepts of
democracy and rule of law at its core since gaining
independence, the Republic of Moldova welcomes the
reaffirmation of democracy as a universal value in the
outcome document and the creation of the new
Democracy Fund.
The success of United Nations reform depends on
the ability of Member States to implement measures
that revitalize the General Assembly and enhance the
effectiveness of the Economic and Social Council and
the Secretariat. Although the issue of the enlargement
of the Security Council proved to be highly divisive, an
enormous amount of work has been done to explore
different options. We all agree that the expanded
Council should be representative, efficient and
transparent. We should continue to seek consensus
based on those principles.
The triangle of development, peace and freedom
is of direct relevance to the Republic of Moldova. Our
young democracy is struggling with the difficulties of
transition and suffers — as it has for more than 13
years — from a protracted, unsolved conflict inspired
and supported from abroad. It sees the fundamental
freedoms of a significant number of its citizens
violated by an aggressive separatist regime.
As representatives of my country have stressed in
the Assembly over the years, settling the internal
conflict in the Transnistrian region of the Republic of
Moldova is our greatest priority. Separatism is not only
the main threat to our country’s peace and security; it
is also the main obstacle to the further consolidation of
29

the independence and the statehood of the Republic of
Moldova and a hindrance to its economic development.
The reintegration of the country, with respect for the
principle of territorial integrity and sovereignty, is a
prerequisite for a stable and prosperous Republic of
Moldova able to achieve its internal and external
strategic objectives.
The Republic of Moldova has worked faithfully
and constructively towards that end for many years,
looking for a peaceful, just and lasting solution to
political conflict and fostering dialogue with the self-
appointed Transnistrian leaders, with the help of
mediating countries and the Organization for Security
and Cooperation in Europe (OSCE). Unfortunately, all
efforts have been in vain and have only demonstrated
the ineffectiveness of the old format. With support and
encouragement from abroad, the separatist leaders have
been using the negotiation process to claim legitimacy
for themselves as the representatives of the will of the
inhabitants of the Transnistrian region of the Republic
of Moldova, and have promoted the idea of a pseudo-
State, for which there are no ethnic, religious or other
plausible grounds. In the meantime, the region has
become a centre of illegal and criminal economic
activity, trafficking, arms production and proliferation
and a threat to the stability and security of that part of
the European continent. The region’s multinational
population lives under constant pressure from the
separatist regime’s propaganda and under the
surveillance of its security structures. The people of the
region are constantly being intimidated and harassed.
That situation cannot go on indefinitely. There is
a growing sense of urgency in Moldovan society,
expressed in the unprecedented consensus and the
resolve of all political parties with respect to the ways
and means of settling the conflict. Political momentum
is growing, as Ukraine has advanced a new plan for a
settlement. Following that development, the Parliament
of the Republic of Moldova passed several laws related
to the Ukrainian plan, including the law on
fundamental regulations of the special legal status of
settlements on the left bank of the Nistru River —
Transnistria — of 22 July, 2005.
The Republic of Moldova has been calling for a
number of concrete actions to create the conditions for
a lasting solution to the conflict, including the
following elements.
First, our Government has called for the
complete, unconditional and transparent withdrawal of
foreign troops and munitions from the territory of
Moldova, in accordance with the relevant decisions of
the OSCE Istanbul Summit. The foreign military
presence is used as external pressure and provides a
political shield for the separatist authorities.
Secondly, it has called for the establishment of
transparent and effective control over the Transnistrian
segment of the Moldovan-Ukrainian border. We highly
appreciate the decision of the European Union to assist
in monitoring that border segment, which should help
curb illegal commercial activities and all trafficking. In
that context, we support the early signing of the
memorandum of understanding on the European
Commission Border Assistance Mission to the
Republic of Moldova and Ukraine, and we express our
satisfaction at the readiness of the Ukrainian
authorities to cooperate in that respect.
Thirdly, the Government has called for the
democratization and demilitarization of the
Transnistrian region of the Republic of Moldova
through the development of civil society, political
parties and a free press, as well as through respect for
human rights and freedoms, the disarmament and
dismantlement of illegal military units, militias and
security structures. Only after creating a vibrant and
politically open society — a process that should be
carried out under the close monitoring of the
international community — can one envisage the
possibility of free and democratic elections in
Transnistria to establish genuine, responsible
representatives of the population of the region.
The Republic of Moldova has been pleading for a
new negotiating format by connecting the European
Union and the United States. New inputs, ideas and
practical contributions are needed to move the process
forward. The same is true of the current peacekeeping
mechanism, which is far from meeting the recognized
standards of an unbiased attitude and should be
replaced by an international mechanism of military and
civil observers under an OSCE mandate.
The reintegration of the country would give new
impetus to our efforts for sustained economic
development. The country’s strong economic
performance, reflected in its stable and sustained
economic growth over the past four years, as well as
the quality of our country’s poverty reduction and
30

economic growth strategy paper and the Government’s
steady commitment to fully implementing it,
demonstrate that the Republic of Moldova is on the
right track to increasing the well-being of our citizens
and improving the country’s socio-economic
indicators, including through achievement of the
Millennium Development Goals.
The Republic of Moldova has irreversibly chosen
the path of European integration as the strategic
objective of its foreign policy. We are aware of the full
extent of changes, reforms and improvements we have
to achieve internally to meet the rigorous European
standards for economic development, good
governance, democracy, political freedom and human
rights. Our optimism with respect to Moldova’s
successful achievement of its aspirations is rooted in
the firm will of the entire society to mobilize our
resources to achieve that objective.
Successful and complete implementation of the
EU-Moldova Action Plan will give us the opportunity
to rise to a new level of contractual relations with the
European Union, as set out in that document. It will
also be decisive for achieving further internal reforms
and general progress in the country. The recent first
evaluation of the implementation of the EU-Moldova
Action Plan showed encouraging results and steady
progress. The Government is committed to the full
implementation of that comprehensive document,
which will open, we hope, a clear European
perspective for our country.
My country is ready to work tirelessly to make
our Organization stronger, more efficient and able to
fulfil the ambitious goals set by our leaders at the 2005
world summit. Only through collective action carried
out in a spirit of global partnership will we be able to
create a better, more secure world for the generations
to come.